The evidence justifies the inference that the president and the attorney-director in making the loan and in taking the bonus were acting for and in behalf of the corporation. On this point the plaintiff has at least failed to call these two officers to show what became of the money they received.
Whether the mortgage would be void for usury if the two officers, betraying their trust and violating their duty, personally accepted a bonus for the loan from the corporation, we do not decide.
The judgment should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgment affirmed. *Page 8